Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 28, 2016

                                      No. 04-16-00553-CV

    SHELL WESTERN E&P, INC., Liberty Mutual Insurance Co., and Fidelity & Deposit
                          Company of Maryland,
                                 Appellants

                                                v.

      PREFERRED QUALITY CHEMICALS LLC, and Native Oilfield Services, LLC,
                             Appellees

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2014CVF000297 D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                         ORDER
        Appellants' unopposed joint motion for extension of time to request the reporter’s record
is granted.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of September, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court